UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2112



GAIL W. GODWIN; SKYE GODWIN,

                                             Plaintiffs - Appellants,

             versus


STATE OF VIRGINIA CHILD SUPPORT ENFORCEMENT
DIVISION; STEPHEN CANNELLA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-421)


Submitted:    February 24, 2003              Decided:   March 13, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gail W. Godwin, Skye Godwin, Appellants Pro Se.      Peter Robert
Messitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; William DeLaney Bayliss, James Scott Kulp, WILLIAMS,
MULLEN, CLARK & DOBBINS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Gail Godwin and Skye Godwin appeal the district court’s order

denying relief on their complaint under 42 U.S.C. §§ 1983, 1985

(2000).      We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the

district court.*       See Godwin v. Virginia Child Support Enforcement

Division, No. CA-0-421 (E.D. Va. Aug. 30, 2002).            We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




       *
       To the extent that Gail Godwin has standing based on her
claims of humiliation, embarrassment, and mental and emotional
stress, her claims fail for the same reasons as Skye’s, as set
forth in the district court’s opinion. Further, as to Plaintiffs’
claim on appeal that Defendant Canella should be considered a state
actor because he conspired with state actors, their claim is
unsupported and thus must fail. See Phillips v. Mashburn, 746 F.2d
782, 785 (11th Cir. 1984).


                                        2